The opinion of the Court was delivered by
Weston C. J.
Two justices of the peace and of the quorum, to whom jurisdiction of the subject matter belonged, having found and certified, that the creditor had been duly notified according to law, their certificate is conclusive upon this point, as was decided by this Court in Churchill v. Balch, 17 Maine R. 411, where the proper distinction was pointed out between that case and Knight v. Norton & al. 15 Maine R. 337. It was not essential to the defence, that the certificate of the justices should be filed with the prison keeper, prior to the suit. Kendrick v. Gregory & al. 9 Greenl. 22.

Judgment for the defendants.